Appeal from a judgment of the Erie County Court (Michael E Pietruszka, J.), rendered April 14, 2003. The judgment convicted defendant, upon his plea of guilty, of murder in the second degree (two counts), attempted aggravated sexual abuse in the first degree, hindering prosecution in the first degree and criminal trespass in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed (see People v Williams, 272 AD2d 986 [2000]). Present—Green, J.P., Hurlbutt, Kehoe, Martoche and Hayes, JJ.